—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Harbater, J.), rendered June 19, 1992, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel lacks merit because on our review of the record it is clear that he received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Here, defense counsel performed effectively by, among other things, focusing on the weakness in the People’s proof and the inconsistencies in the testimony of the *497prosecution witnesses, delivering cogent opening and closing statements, and presenting a plausible defense.
The defendant further contends that the prosecutor’s summation was improper and constituted reversible error. To the extent that the defendant’s objections were preserved for appellate review, the prosecutor’s challenged remarks constituted fair response to defense counsel’s summation, during which he challenged the credibility of the witnesses (see, People v Aviles, 176 AD2d 584; People v Williams, 174 AD2d 494).
Moreover, we find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.